UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :         20cv00706(DLC)
FEDERAL TRADE COMMISSION and STATE OF :
NEW YORK,                              :               ORDER
                                       :
                          Plaintiffs,  :
               -v-                     :
                                       :
VYERA PHARMACEUTICALS, LLC, PHOENIXUS :
AG, MARTIN SHKRELL, individually, as   :
an owner and former director of        :
Phoenixus AG and a former executive of :
Vyera Pharmaceuticals, LLC, and KEVIN :
MULLEADY, individually, as an owner    :
and director of Phoenixus AG and a     :
former executive of Vyera              :
Pharmaceuticals, LLC,                  :
                                       :
                          Defendants.  :
                                       :
-------------------------------------- X
DENISE COTE, District Judge:

     On March 19, 2020, the parties jointly moved to restrict

certain information in the complaint to outside counsel.       The

parties also moved to file in redacted form a First Set of Joint

Stipulations.   Accordingly, it is hereby

     ORDERED that the parties’ requests are granted.

     IT IS FURTHER ORDERED that the plaintiffs shall file on ECF

as new docket entries the operative, public versions of the

complaint and First Set of Joint Stipulations.


Dated:    New York, New York
          March 19, 2020

                               ____________________________
                                        DENISE COTE
                               United States District Judge
